Opinion filed December 4, 2014




                                          In The


           Eleventh Court of Appeals
                                      __________

                                 No. 11-13-00128-CR
                                     __________

                    JON PAUL STEPHERSON, Appellant
                                             V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 219th District Court
                               Collin County, Texas
                       Trial Court Cause No. 219-81069-2012


                       MEMORANDUM OPINION
       The trial court, after a bench trial, convicted Jon Paul Stepherson of Class A
misdemeanor assault with an affirmative finding of family violence. 1 The trial
court assessed punishment at confinement for one year and a fine of $700, but the
court suspended the imposition of the sentence and placed Appellant on


       1
        See TEX. PENAL CODE ANN. § 22.01(a) (West Supp. 2014) (assault); TEX. CODE CRIM. PROC.
ANN. art. 42.013 (West 2006) (finding of family violence).
community supervision for two years. Appellant does not appeal his conviction of
misdemeanor assault, but he does claim that the evidence was insufficient to
support the trial court’s affirmative finding of family violence. In his sole issue on
appeal, Appellant presents two separate grounds: (1) the familial relationship
between Appellant and the victim was too remote and (2) they were not members
of the same household. We modify and affirm.
                                     I. The Charged Offense
      The grand jury indicted Appellant for the third-degree felony of assault of a
family or household member by impeding breathing or circulation. PENAL
§ 22.01(b)(2)(B).2 Assault is a lesser included offense of felony assault, and the
punishment range for a Class A misdemeanor is confinement in jail for a term not
to exceed one year or a fine not to exceed $4,000, or both. Id. § 12.21.
                                       II. Evidence at Trial
      L.S. testified that she was married to Appellant. She said that the victim, her
“biological second cousin,” is a part of her family and Appellant’s family. Y.S.
testified that she is the mother of L.S. and the mother-in-law of Appellant. Y.S.
testified that the victim is the daughter of her niece and that Y.S. has guardianship
of the victim. Y.S. subsequently said that the victim is a member of Appellant’s
family. The victim testified that Y.S. is her foster mom, but would have been her
aunt, and that Y.S. has raised the victim from the time that the victim was six
months old. The victim also said that she is a member of Appellant’s family. L.S.
and Appellant’s son referred to the victim as his “aunt.”
                                     III. Standard of Review
      We apply the sufficiency standard outlined in Jackson and its progeny to
Appellant’s sufficiency issue. Jackson v. Virginia, 443 U.S. 307, 318 (1979);
Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010); Hooper v. State,
      2
       Appellant pleaded not guilty and waived his right to a jury trial.


                                                   2
214 S.W.3d 9, 13 (Tex. Crim. App. 2007). We review all of the evidence in the
light most favorable to the jury’s verdict and determine if any rational trier of fact
could have found each element of the offense beyond a reasonable doubt. Jackson,
443 U.S. at 319. We defer to “the trier of fact to fairly resolve conflicts in the
testimony, to weigh the evidence, and to draw reasonable inferences from basic
facts to ultimate facts.” Id.
        “Statutory construction is a question of law, and we review the record de
novo.” Harris v. State, 359 S.W.3d 625, 629 (Tex. Crim. App. 2011). We
construe a statute to match the “purpose of the legislators who enacted” it. Id.
(quoting Boykin v. State, 818 S.W.2d 782, 785 (Tex. Crim. App. 1991)). We apply
the plain text of the statute first and only consult extratextual sources if the plain
text is ambiguous or would lead to an absurd result. Id. (citing Lopez v. State, 253
S.W.3d 680, 685 (Tex. Crim. App. 2008), and Boykin, 818 S.W.2d at 785).
                                             IV. Analysis
        Appellant contends that the evidence is insufficient to support his conviction
of assault with a “family violence” finding because the statute’s definition of
“family” is too broad. He concedes that his wife and the victim are related but
argues that their relation is too remote to fit the definition of family because they
are separated by six degrees of consanguinity. 3
        The legislature defines “family violence” as “an act by a member of a family
or household against another member of the family or household that is intended to
result in physical harm, bodily injury, assault, or sexual assault.” TEX. FAM. CODE
ANN. § 71.004 (West 2014) (emphasis added). “Family” is defined as “individuals
related by consanguinity or affinity.” Id. § 71.003 (emphasis added). Relation by
consanguinity means that one individual is a descendant of the other or that they
        3
         Appellant states that the victim and L.S. are separated by six degrees of consanguinity, but we
note that Y.S.’s description of how the victim is related to L.S. would separate them by only five degrees.
The number of degrees between them is irrelevant to our analysis.


                                                    3
share a common ancestor. TEX. GOV’T CODE ANN. § 573.022(a) (West 2012).
Relation by affinity means that the two individuals are married to each other or that
“the spouse of one of the individuals is related by consanguinity to the other
individual.” Id. § 573.024(a).
      We note that the legislature may place limiting language in one statute but
not another.    See, e.g., FAM. § 102.004 (“Standing for Grandparent or Other
Person”—limits standing to a person related within the third degree by
consanguinity to the child); id. § 71.004 (“Family Violence”—contains no limits
on the degrees of consanguinity); PENAL § 42.07 (“Harassment”—same). Thus, we
read and analyze statutes in context and construe them according to the rules of
grammar, common usage, and any “technical or particular meaning, whether by
legislative definition or otherwise.” GOV’T § 311.011 (West 2013).
      The meaning of family by consanguinity or affinity, as defined by the
legislature, is not ambiguous, nor does its application in this case impose an absurd
result. See Boykin, 818 S.W.2d at 785 (explaining that courts only deviate from
the plain language if following it would lead to “absurd consequences that the
Legislature could not possibly have intended”). Therefore, we apply that statutory
definition of family and decline to read or infer limiting language that the
legislature did not provide. Because the victim and L.S. were biologically related
and because L.S. and Appellant were married at the time of the assault, we hold
that sufficient evidence existed for a rational trier of fact to find that the victim and
Appellant were “family” because they were related by consanguinity and affinity.
As a result, the trial court did not err when it made an affirmative finding of family
violence. In light of our ruling, we need not address whether the victim was a
member of Appellant’s household. We overrule Appellant’s sole issue.




                                           4
                            V. Modification of Judgment
      The judgment in this case reflects that Appellant pleaded guilty to the
offense.   Appellant actually pleaded not guilty.       Therefore, we modify the
judgment to correct that inaccuracy. See TEX. R. APP. P. 43.2(b).
                              VI. This Court’s Ruling
      We modify the judgment of the trial court to reflect that Appellant entered a
plea of “NOT GUILTY” to the offense. As modified, we affirm.




                                                   MIKE WILLSON
                                                   JUSTICE


December 4, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         5